DETAILED ACTION
The following is in response to the amendment of July 18, 2022.
Claims 1-3, 5, 7-15, 17, and 18 are pending.

Election/Restrictions
Claims 1-3, 5, 7-15 and 17 are allowable over the prior art.  Claim 18 remains withdrawn from consideration as being directed to a non-elected invention that does not require all the limitations of an allowable claim.  Applicant is requested to cancel claim 18 or take other appropriate action.  Failure to take action will be treated as authorization to cancel the noted claim by Examiner’s Amendment and pass the case to issue. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5, 7-15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations "a second moving device", "a second carriage", and a "second guide" with respect to the second moving assembly (8).  There is insufficient antecedent basis for these limitations in the claim, because there is no recitation of a first moving device, a first carriage, or a first guide with respect to the first moving assembly (7).  Incorporation of claim 15 into claim 1 would overcome this rejection.

Allowable Subject Matter
Claims 1-3, 5, 7-15 and 17 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
In a cleaning system for cleaning a band circulating in a paper making machine, the system comprising at least one detecting device configured to detect at least one parameter indicative of the cleaning conditions of the band on at least one portion of the band, at least one cleaning device provided with at least one nozzle to create a jet of a cleaning fluid, the nozzle being arranged so that the jet of cleaning fluid is directed towards the band, and a control device configured to regulate the cleaning device on the basis of the at least one parameter indicative of the cleaning conditions of the band, the prior art does not disclose or suggest the system further comprising a first moving assembly for moving the detecting device and a second moving assembly the cleaning device configured as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748